COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:      In re S.W.

Appellate case number:    01-17-00072-CV

Trial court case number: 14CP0057

Trial court:              306th District Court of Galveston County


       On January 30, 2017, relator, S.W. filed a petition for writ of mandamus and a “Motion
for Emergency Relief.” Relator’s emergency motion is granted. See TEX. R. APP. P. 52.10(b).
Further proceedings in the trial court are stayed. The stay is effective until this mandamus
proceeding is finally decided. Any party may file a motion for reconsideration of the stay. See
TEX. R. APP. P. 52.10(c).

        The Court further requests a response from the real party in interest. The response, if
any, is due within 20 days from the date of this order.


       It is so ORDERED.

Judge’s signature: _/s/ Laura Carter Higley
                   Acting individually


Date: January 30, 2017